DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-5, 11-12, 15-16, 18-20, and 22-27 are objected to because of the following informalities: 
In claim 1, line 5: insert “the surgical” before “handheld devices” 
In claim 2, lines 1-2: insert “the” before “one or more tissue properties”
In claim 4, line 2: insert “the” before “target tissue”
In claim 5, line 2: insert “the” before “target tissue”
In claim 11, line 2: insert “the” before “target tissue”
In claim 12, line 3: insert “the” before “one or more tissue properties”
 In claim 15, line 3: insert “the” before “target tissue”
In claim 15, line 5: insert “the” before “target tissue”
In claim 16, line 1: insert “the” before “calculation”
In claim 16, line 2: insert “disposed on” before “disposed about”
In claim 17, line 1: insert “the” before “calculation”
In claim 17, line 2: insert “disposed on” should be “disposed about”
In claim 17, line 3: insert “disposed on” should be “disposed about”
In claim 18, line 4: insert “the” before “target tissue”
In claim 19, line 2: insert “the” before “target tissue”
In claim 20, lines 3 and 5: insert “the” before “target tissue”
In claim 23, line 2: insert “the” before “target tissue”
In claim 24, line 5: insert “the surgical” before “handheld devices” 
In claim 25, 
Line 3: insert “the” before “target tissue”
Line 8: insert “the” before “target tissue”
In claim 26, 
Line 4: insert “the” before “target tissue”
Line 7: “a predetermined force” should read --the predetermined force--
Line 7: insert “the” before “target tissue”
In claim 27, line 3: insert “the” before “target tissue”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-17, 19-20, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baber (U.S. Patent No. 2016/0066914).
Regarding claim 1, Baber teaches a surgical stapling system including a shaft assembly that transmits actuation motions from an actuator to an end effector that compresses and staples tissue. A tissue thickness compensator is positioned between the anvil of the end effector and the staple cartridge and comprises first conductive elements that determine properties of tissue compressed between the anvil and the cartridge (i.e., tissue sensing device). (Abstract). 
Figure 1 illustrates the surgical instrument (10) with an interchangeable shaft assembly (200) operably coupled thereto. Various shaft assembly embodiments employ a latch system (710) (i.e., adapter assembly) for removably coupling the shaft assembly (200) to the housing (12) and more specifically to the frame (20) (i.e., an adapter assembly configured to couple to surgical handheld devices). As shown in Figure 7, for example, in at least one form, the latch system (710) includes a lock member or lock yoke (712) that is movably coupled to the chassis (240). (Paragraph [0215]).
Figures 2 and 3 illustrate attachment of the interchangeable shaft assembly configured to transmit actuation motions from an actuator to the housing (12) or handle (14). As shown in Figure 4, the handle may comprise a pair of interconnectable handle housing segments (16) and (18) that may be interconnected by screws, snap features, adhesive, etc. In the illustrated arrangement, the handle housing segments (16, 18) cooperate to form a pistol grip portion (19) that can be gripped and manipulated by the clinician (i.e., an actuation assembly extending distally from the adapter assembly and configured to operably couple to and be engaged by handheld devices coupled to the adapter assembly). (Paragraphs [0194], [0218]). 
 Referring now to Figure 4, the handle may further include a frame (20) that operably supports a plurality of drive systems. For example, the frame can operably support a “first drive system” or closure drive system, and the frame may operably support another drive system referred to herein as a firing drive system (80) that is configured to apply firing motions to corresponding portions of the interchangeable shaft assembly attached thereto. The firing drive system may also be referred to herein as a “second drive system”.  Turning now to Figures 1 and 7, the interchangeable shaft assembly includes a surgical end effector (300) that comprises an elongated channel (302) that is configured to operably support a staple cartridge (304) therein. The end effector (300) (i.e., first drive shaft) may further include an anvil (306) that is pivotally supported relative to the elongated channel (302). Primarily referring now to Figures 8 and 9, the shaft assembly can include a spine (210) which can be configured to fixably support a shaft frame portion, the spine can be configured to slidably support a firing member (220) and to slidably support a proximal articulation driver (230) (i.e., second drive shaft). (Paragraph [0203]). 
Referring primarily to Figure 7, the interchangeable shaft assembly includes a closure shuttle (250) (i.e., shuttle) that is slidably supported within the chassis (240) such that it may be axially moved relative thereto. (Paragraph [0204]). As can be most particularly seen in Figure 7, the lock yoke (712) includes at least one and preferably two lock hooks (718) that are adapted to contact corresponding lock lug portions (256) that are formed on the closure shuttle (250). Referring to Figures 13-15, when the closure shuttle (250) is in an unactuated position, i.e., the first drive system is unactuated and the anvil (306) is open, the lock yoke (712) may be pivoted in a distal direction to unlock the interchangeable shaft assembly from the housing. When in that position, the lock hooks do not contact the lock lug portions on the closure shuttle. However, when the closure shuttle is moved to an actuated position, i.e., the first drive system is actuated and the anvil (i.e., clamp) is in the closed position, the lock yoke (i.e., coupling) is prevented from being pivoted to an unlocked position (i.e., a shuttle having a clamp, the shuttle coupled to the first drive shaft via a coupling). (Paragraph [0217]).
Figure 98Α illustrates an embodiment of an end effector (5500) comprising a tissue compensator (5510) that further comprises a layer of conductive elements (5512) (i.e., shuttle sensor), to detect the amount, density, and/or location of tissue (5518) compressed by the anvil (5502) against the staple cartridge (5506). (Paragraph [0482]). When the anvil (5502) (i.e., clamp) is in a closed position and thus is compressing tissue (5518) against staple cartridge (5506), the layer of conductive elements (5512) (i.e., sensors) of the tissue compensator (5510) can capacitively couple with the conductors in staple cartridge (5506) (i.e., a shuttle having a sensor disposed on the clamp). (Paragraph [0480]).
As previously discussed, the shaft assembly includes a spine which can be configured to fixably support a shaft frame portion, the spine can be configured to, one, slidably support a firing member (220) (i.e., piston assembly) and to slidably support a proximal articulation driver (230) (second drive shaft) (i.e., a piston assembly coupled to the second drive shaft). (Paragraph [0203]). In certain instances, as illustrated in Figure 92, the surgical instrument (4400) may include an articulation motor (4406) operably coupled to an articulation drive assembly (4408) which can be configured to transmit articulation motions generated by the motor (4406) to the end effector (300). In certain instances, the articulation motions may cause the end effector to articulate relative to the shaft assembly, for example. In certain instances, the surgical instrument may include a closure motor operably coupled to a closure drive assembly which can be configured to transmit closure motions to the end effector. In certain instances, the closure motions may cause the end effector to transition from an open configuration to an approximated configuration to capture tissue (i.e., configured to compress target tissue between the piston assembly and the clamp of the shuttle). (Paragraph [0433]).
Regarding claim 2, Baber teaches end effector (5500) comprising a tissue compensator (5510) that further comprises a layer of conductive elements (5512) (i.e., shuttle sensor). As the staple legs (5530) are deformed against the anvil's staple-forming surface, the tissue compensator (5510) may apply a compressive force to the tissue (5518) (i.e., the shuttle sensor is configured to sense force applied by the sensing device to target tissue). (Paragraph [0475]).
Regarding claim 3, teaches that the electric motor (82) includes a rotatable shaft (not shown) that operably interfaces with a gear reducer assembly on a longitudinally-movable drive member (120)/ shaft assembly (200). The rotatable distal shaft portion, which comprises end effector (300) (i.e., first drive shaft) and articulation driver (230) (i.e., second drive shaft), can be rotated relative to the proximal portion about the slip ring assembly (600) (i.e., the first drive shaft and the second drive shaft of the actuation assembly are rotatably supported). (Paragraph [0199], [0213]).  In use, a voltage polarity provided by the power source (90) can operate the electric motor (82) in a clockwise direction wherein the voltage polarity applied to the electric motor by the battery can be reversed in order to operate the electric motor in a counter-clockwise direction. When the electric motor is rotated in one direction, the drive member (120) will be axially driven in the distal direction “DD”. When the motor is driven in the opposite rotary direction, the drive member will be axially driven in a proximal direction “PD”. The handle (14) can include a switch which can be configured to reverse the polarity applied to the electric motor by the power source (i.e., the first drive shaft and the second drive shaft of the actuation assembly are configured to receive rotational force from motors operably coupled thereto). (Paragraph [0199]). 
Regarding claims 4 and 5, Baber teaches Figures 1 and 7, the interchangeable shaft assembly (200) includes a surgical end effector (300) that comprises an elongated channel (302) that is configured to operably support a staple cartridge (304) therein. The end effector (300) (i.e., first drive shaft) may further include an anvil (306) that is pivotally (i.e., rotatably) supported relative to the elongated channel (302). The surgical instrument may further include an articulation lock (350) which can be configured and operated to selectively lock the end effector (300) in position. Such arrangement enables the end effector to be rotated, or articulated, relative to the shaft closure tube (260) when the articulation lock (350) is in its unlocked state. In such an unlocked state, the end effector (300) can be positioned and pushed against soft tissue and/or bone, for example, surrounding the surgical site within the patient in order to cause the end effector (300) to articulate relative to the closure tube (260) (i.e., wherein rotation of the first drive shaft causes the shuttle to advance proximally to clamp target tissue). (Paragraph [0207]). 
As previously discussed, the shaft assembly can include a spine (210) which can be configured to fixably support a shaft frame portion, the spine can be configured to, one, slidably support a firing member (220) and to slidably support a proximal articulation driver (230) (i.e., second drive shaft). (Paragraph [0203]). In various circumstances, the spine can comprise a proximal end (211) which is rotatably supported in a chassis (240). In one arrangement, as shown in Figure 7, the proximal end of the spine has a thread (214) formed thereon for threaded attachment to a spine bearing (216) configured to be supported within the chassis. Such an arrangement facilitates rotatable attachment of the spine to the chassis such that the spine may be selectively rotated about a shaft axis SA-SA relative to the chassis. (Paragraph [0203]).
Further to the above, the shaft assembly can include a clutch assembly (400) which can be configured to selectively and releasably couple the articulation driver (230) to the firing member (220). In one form, the clutch assembly includes a lock collar, or sleeve (402), positioned around the firing member wherein the lock sleeve can be rotated between an engaged position in which the lock sleeve couples the articulation driver (360) to the firing member (220) and a disengaged position in which the articulation driver is not operably coupled to the firing member. When lock sleeve (402) is in its engaged position, distal movement of the firing member (220) can move the articulation driver (360) distally, and, correspondingly, proximal movement of the firing member (220) (i.e., piston assembly) can move the articulation driver (230) proximally. In effect, the firing member (220), the lock sleeve (402), and the articulation driver (230) will move together when the lock sleeve (402) is in its engaged position (i.e., wherein rotation of the second drive shaft causes the piston assembly to advance distally to compress target tissue). (Paragraphs [0209]-[0210]). 
Regarding claim 6, Baber teaches (Figure 50) an embodiment of a surgical instrument (3500) comprising a sensor (3506) (i.e., trip sensor) coupled to a drive shaft (3504) of the surgical instrument. The sensor is configured to detect one or more parameters of the drive shaft and may comprise any suitable sensor, such as, for example, a magnetic sensor, a Hall effect sensor, a strain gauge, a pressure sensor, an inductive sensor, an eddy current sensor, a resistive sensor, a capacitive sensor, an optical sensor, and/or any other suitable sensor. (Paragraph [0331]). 
In some embodiments, the sensor (3506) comprises a magnetic Hall effect sensor. A magnet (3508) is located within the drive shaft (3504). The sensor (3506) is configured to detect a magnetic field generated by the magnet (3508). The magnet (3508) is coupled to a spring-backed bracket (3510) (i.e., trip spring). The spring backed bracket (3510) is coupled to the end effector (via shuttle). The spring-backed bracket (3510) is moveable in response to an action of the end effector, for example, compression of an anvil towards a body and/or second jaw member. The spring backed bracket moves the magnet in response to the movement of the end effector (i.e., trip spring coupled to the coupling and the shuttle, wherein the trip spring exerts a tensile force to urge the coupling toward a proximal-most position relative to the shuttle). (Paragraph [0332]). 
Regarding claim 7, as previously stated, Baber teaches that the spring-backed bracket (3510) is moveable in response to an action of the end effector (via shuttle), for example, compression of an anvil distally towards a body and/or second jaw member. (Paragraph [0332]). Conversely, during any proximal motion of the shuttle, it is expected that the tensile force exerted by the trip spring would be reduced. 
Regarding claim 8, Baber teaches that sensor (3506) detects the change in the magnetic field generated by the magnet (3508) and generates a signal indicative of the movement of the magnet. The movement of the magnet may correspond to, for example, the thickness of tissue clamped by the end effector (i.e., trip sensor is configured to transmit control signals to indicate the target tissue is clamped between the clamp and the piston assembly). (Paragraph [0332]).
Regarding claim 12, Baber teaches the layer of conductive elements (5512) (i.e., shuttle sensor) is located on the anvil-facing surface (5514) of the tissue compensator (5510), and comprises one or more coils of wire (5522) in communication with a microprocessor (5520) (i.e., controller). The microprocessor can be located in the end effector (5500) or any component thereof, or can be located in the housing (12) of the instrument, or can comprise any microprocessor or microcontroller previously described. When the anvil (5502) is in a closed position and thus is compressing tissue (5518) against staple cartridge (5506), the layer of conductive elements (5512) of the tissue compensator (5510) can capacitively couple with the conductors in staple cartridge (5506). The strength of the capacitive field between the layer of conductive elements (5512) and the conductive elements of the staple cartridge (5506) can be used to determine the amount of tissue (5518) being compressed. Alternatively, the staple cartridge (5506) can comprise eddy current sensors in communication with a microprocessor (5520), wherein the eddy current sensors are operable to sense the distance between the anvil (5502) and the upper surface of the staple cartridge (5506) using eddy currents (i.e., the controller configured to receive sensor signals from the shuttle sensor indicative of one or more tissue properties and, in response to receiving the shuttle sensor signals). (Paragraphs [0479]- [0480], [0482]). Baber further teaches primary processor (2006) (i.e., controller) configured to transmit control signals to display a visual representation of the sensed tissue property. (Paragraphs [0239] and [0300]). 
Regarding claim 13, Baber teaches end effector (5500) comprising a tissue compensator (5510) that further comprises a layer of conductive elements (5512) (i.e., shuttle sensor). As the staple legs (5530) are deformed against the anvil's staple-forming surface, the tissue compensator (5510) may apply a compressive force to the tissue (5518) (i.e., the shuttle sensor is configured to sense force applied by the sensing device to target tissue). (Paragraph [0475]).
Regarding claim 14, Baber teaches (Figure 19) that the Hall effect sensor (i.e., trip sensor) can be in signal communication with a microcontroller (1500) (i.e., controller configured to receive sensor signals from the trip sensor). (Paragraph [0197]). Baber further teaches that the conductive elements (5512) (i.e., shuttle sensor) located on the anvil-facing surface of the tissue compensator (5510), and comprises one or more coils of wire (5522) in communication with a microprocessor (5520). (Paragraph [0479]).  Baber further teaches (Figure 92) that the surgical instrument may include a plurality of motors which can be activated to perform various functions in connection with the operation of the surgical instrument. In certain instances, a first motor can be activated to perform a first function; a second motor can be activated to perform a second function. In certain instances, in the first position and/or state, the module (4410) can be electrically coupled to a first motor such as, for example, the articulation motor (4406) operably coupled to an articulation drive assembly (4408) (i.e., a first motor operatively coupled to the first drive shaft), and in the second position and/or state, the module (4410) can be electrically coupled to a second motor such as, for example, the firing motor (4402) operably coupled to an firing drive assembly (4404) (i.e., a second motor operatively coupled to the second drive shaft). (Paragraph [0432]-[0433], [0440]).
In various instances, the processor (4422) may control the motor driver (4426) to control the position, direction of rotation, and/or velocity of a motor that is coupled to the module (4410). In certain instances, the processor (4422) can signal the motor driver (4426) to stop and/or disable a motor that is coupled to the module. In certain instances, one or more sensors (4430) can be employed to alert the processor (4422) to the program instructions that should be used in a particular setting. For example, the sensors (4430) may alert the processor (4422) to use the program instructions associated with articulation of the end effector (300) while the module (4410) is coupled to the articulation motor (4406). Accordingly, the processor (4422) may use the program instructions associated with articulation of the end effector (300) upon detecting, through the sensors (4430) for example, that the switch (4414) is in the first position (4416) (i.e., transmit control signals to cause the first motor to remain at a first position in response to receiving the sensor signals from the trip sensor).  (Paragraph [0449]). 
Regarding claim 15, Baber teaches that in some embodiments, the segmented circuit (2000) comprises a position encoder segment which comprises one or more magnetic rotary position encoders (2040a-2040b).  The segmented circuit (2000) comprises a shaft segment (2002e). The shaft segment (2002e) comprises one or more controls for a shaft (2004) coupled to the surgical instrument and/or one or more controls for an end effector (2006) coupled to the shaft (2004). The shaft segment (2002e) comprises a shaft connector (2030) configured to couple the primary processor (2006) to a shaft printed circuit board assembly (PCBA) (2031). (Paragraph [0240]). 
Furthermore, Baber teaches that one or more magnetic rotary position encoders (2040a-2040b) are configured to identify the rotational position (i.e., calculate an amount of rotations for compressing target tissue) of a motor (2048), a shaft (2004) (i.e., second drive shaft), and/or an end effector (2006) of the surgical instrument. In some embodiments, the magnetic rotary position encoders (2040a-2040b) may be coupled to the safety processor (2004) and/or the primary processor (2006). Via the shaft segment (2002e), which comprises a shaft connector (2030) configured to couple the primary processor (2006) to a shaft printed circuit board assembly (PCBA) (2031), an encoder is capable of being disposed about the second drive shaft (i.e., controller is further configured to receive sensor signals from an encoder disposed about the second drive shaft). (Paragraph [0241]). 
Even further, Baber teaches that in various instances, the processor (4422) may control the motor driver (4426) to control the position, direction of rotation, and/or velocity of a motor that is coupled to the module (4410). As previously discussed, in the second position, the module (4410) can be electrically coupled to a second motor such as, for example, the firing motor (4402) (i.e., the controller is further configured to transmit control signals to cause the second motor to rotate the second drive shaft a predetermined number of rotations to compress target tissue). (Paragraph [0446]). 
Regarding claim 16, Baber, as previously discussed, teaches that in some embodiments, the segmented circuit (2000) comprises a position encoder segment which comprises one or more magnetic rotary position encoders (2040a-2040b).  The segmented circuit (2000) also comprises a shaft segment (2002e). The shaft segment (2002e) comprises one or more controls for a shaft (2004) coupled to the surgical instrument (10) and/or one or more controls for an end effector (2006) coupled to the shaft (2004). The shaft segment (2002e) comprises a shaft connector (2030) configured to couple the primary processor (2006) to a shaft printed circuit board assembly (PCBA) (2031). (Paragraph [0240]). Furthermore, Baber teaches that one or more magnetic rotary position encoders (2040a-2040b) are configured to identify the rotational position of a motor (2048), a shaft (2004), and/or an end effector (2006) (i.e., first drive shaft) of the surgical instrument (10). In some embodiments, the magnetic rotary position encoders (2040a-2040b) may be coupled to the safety processor (2004) and/or the primary processor (2006) (i.e., identification of the various rotational positions may allow the amount of rotations to be calculated via processor). Via the shaft segment (2002e), which comprises a shaft connector (2030) configured to couple the primary processor (2006) to a shaft printed circuit board assembly (PCBA) (2031), an encoder is capable of being disposed about the first drive shaft (i.e., receiving sensor signals from an encoder disposed about the first drive shaft). (Paragraph [0241]). 
Regarding claim 17, Baber, as previously discussed, teaches that in some embodiments, the segmented circuit (2000) comprises a position encoder segment which comprises one or more magnetic rotary position encoders (2040a-2040b). The segmented circuit (2000) comprises a shaft segment (2002e). The shaft segment (2002e) comprises one or more controls for a shaft (2004) coupled to the surgical instrument and/or one or more controls for an end effector (2006) coupled to the shaft (2004). The shaft segment (2002e) comprises a shaft connector (2030) configured to couple the primary processor (2006) to a shaft printed circuit board assembly (PCBA) (2031). (Paragraph [0240]). 
 Furthermore, Baber teaches that one or more magnetic rotary position encoders (2040a-2040b) are configured to identify the rotational position of a motor (2048), a shaft (2004) (i.e., second drive shaft), and/or an end effector (2006) (i.e., first drive shaft) of the surgical instrument (10). In some embodiments, the magnetic rotary position encoders (2040a-2040b) may be coupled to the safety processor (2004) and/or the primary processor (2006) (i.e., identification of the various rotational positions may allow the amount of rotations to be calculated via processor).
Via the shaft segment (2002e), which comprises a shaft connector (2030) configured to couple the primary processor (2006) to a shaft printed circuit board assembly (PCBA) (2031), an encoder is also capable of being disposed on the first drive shaft and second drive shaft (i.e., calculation of the amount of rotations is based on the sensor signals received from the encoder disposed on the first drive shaft and the encoder disposed on the second drive shaft). (Paragraph [0241]). 
Regarding claim 24, as previously discussed, Baber teaches a system for determining a tissue property comprising a sensing device. (Abstract). Figure 1 illustrates the surgical instrument (10) with an interchangeable shaft assembly (200) operably coupled thereto. Various shaft assembly embodiments employ a latch system (710) (i.e., adapter assembly) for removably coupling the shaft assembly (200) to the housing (12) and more specifically to the frame (20) (i.e., an adapter assembly configured to couple to surgical handheld devices). As shown in Figure 7, for example, in at least one form, the latch system (710) includes a lock member or lock yoke (712) that is movably coupled to the chassis (240). (Paragraph [0215]).
Figures 2 and 3 illustrate attachment of the interchangeable shaft assembly configured to transmit actuation motions from an actuator to the housing (12) or handle (14). As shown in Figure 4, the handle may comprise a pair of interconnectable handle housing segments (16) and (18) that may be interconnected by screws, snap features, adhesive, etc. In the illustrated arrangement, the handle housing segments (16, 18) cooperate to form a pistol grip portion (19) that can be gripped and manipulated by the clinician (i.e., an actuation assembly extending distally from the adapter assembly and configured to operably couple to and be engaged by handheld devices coupled to the adapter assembly). (Paragraphs [0194], [0218]). 
 Referring now to Figure 4, shaft assembly may support a plurality of drive systems. For example, the frame can operably support a “first drive system” or closure drive system, and the frame may operably support another drive system referred to herein as a firing drive system (80) that is configured to apply firing motions to corresponding portions of the interchangeable shaft assembly attached thereto. The firing drive system may also be referred to herein as a “second drive system”.  Turning now to Figures 1 and 7, the interchangeable shaft assembly (200) includes a surgical end effector (300) that comprises an elongated channel (302) that is configured to operably support a staple cartridge (304) therein. The end effector (300) may further include an anvil (306) that is pivotally supported relative to the elongated channel (302) (i.e., first drive shaft). Primarily referring now to Figures 8 and 9, the shaft assembly (200) can include a spine (210) which can be configured to fixably support a shaft frame portion (212), the spine (210) can be configured to, one, slidably support a firing member 220 and to slidably support a proximal articulation driver (230) (i.e., second drive shaft). (Paragraph [0203]). 
Referring primarily to Figure 7, the interchangeable shaft assembly (200) includes a closure shuttle (250) (i.e., shuttle) that is slidably supported within the chassis (240) such that it may be axially moved relative thereto. (Paragraph [0204]). As can be most particularly seen in Figure 7, the lock yoke (712) includes at least one and preferably two lock hooks (718) that are adapted to contact corresponding lock lug portions (256) that are formed on the closure shuttle (250). Referring to Figures 13-15, when the closure shuttle (250) is in an unactuated position, i.e., the first drive system (30) is unactuated and the anvil (306) is open, the lock yoke (712) may be pivoted in a distal direction to unlock the interchangeable shaft assembly (200) from the housing (12). When in that position, the lock hooks (718) do not contact the lock lug portions (256) on the closure shuttle (250). However, when the closure shuttle (250) is moved to an actuated position, i.e., the first drive system (30) is actuated and the anvil (306) (i.e., clamp) is in the closed position, the lock yoke (712) (i.e., coupling) is prevented from being pivoted to an unlocked position (i.e., a shuttle having a clamp, the shuttle coupled to the first drive shaft via a coupling). (Paragraph [0217]).
Figure 98Α illustrates an embodiment of an end effector (5500) comprising a tissue compensator (5510) that further comprises a layer of conductive elements (5512) (i.e., shuttle sensor), to detect the amount, density, and/or location of tissue (5518) compressed by the anvil (5502) against the staple cartridge (5506). (Paragraph [0482]). When the anvil (5502) (i.e., clamp) is in a closed position and thus is compressing tissue (5518) against staple cartridge (5506), the layer of conductive elements (5512) (i.e., sensors) of the tissue compensator (5510) can capacitively couple with the conductors in staple cartridge (5506) (i.e., a shuttle having a sensor disposed on the clamp). (Paragraph [0480]).
As previously discussed, the shaft assembly includes a spine which can be configured to fixably support a shaft frame portion, the spine can be configured to, one, slidably support a firing member 220 (i.e., piston assembly) and to slidably support a proximal articulation driver (230) (i.e., second drive shaft). (Paragraph [0203]). In certain instances, as illustrated in Figure 92, the surgical instrument (4400) may include an articulation motor (4406) operably coupled to an articulation drive assembly (4408) which can be configured to transmit articulation motions generated by the motor (4406) to the end effector (300) (i.e., clamp). In certain instances, the articulation motions may cause the end effector to articulate relative to the shaft assembly, for example. In certain instances, the surgical instrument may include a closure motor operably coupled to a closure drive assembly which can be configured to transmit closure motions to the end effector. In certain instances, the closure motions may cause the end effector to transition from an open configuration to an approximated configuration to capture tissue, for example (i.e., a piston assembly coupled to the second drive shaft and configured to compress target tissue between the piston assembly and the clamp of the shuttle). (Paragraph [0433]).
Baber further teaches that handheld (14, 19) surgical instrument (10) comprises a pair of interconnectable handle housing segments (16, 18) and may include a plurality of motors which can be activated to perform various functions in connection with the operation of the surgical instrument. (See Figure 92). In certain instances, a first motor can be activated to perform a first function; a second motor can be activated to perform a second function. In certain instances, in the first position and/or state, the module (4410) can be electrically coupled to a first motor such as, for example, the articulation motor (4406) (i.e., first rotatable drive connector) operably coupled to an articulation drive assembly (4408) (i.e., a first rotatable drive connector configured to operably couple to the first drive shaft), and in the second position and/or state, the module (4410) can be electrically coupled to a second motor such as, for example, the firing motor (4402) (i.e., second rotatable drive connector) operably coupled to an firing drive assembly (4404) (i.e., a second rotatable drive connector configured to operably couple to the second drive shaft). (Paragraph [0432]-[0433], [0440]).
Regarding claim 25, Baber further teaches that the surgical instrument may include a plurality of motors which can be activated to perform various functions in connection with the operation of the surgical instrument. In certain instances, a first motor can be activated to perform a first function; a second motor can be activated to perform a second function. In certain instances, in the first position and/or state, the module (4410) (i.e., controller) can be electrically coupled to a first motor such as, for example, the articulation motor (4406) (i.e., shuttle), and in the second position and/or state, the module (4410) can be electrically coupled to a second motor such as, for example, the firing motor (4402) (i.e., piston assembly) (i.e., transmit control signals to advance the shuttle proximally to clamp on target tissue; transmit control signals to advance the piston assembly distally to compress the target tissue). (Paragraph [0440]).
As previously discussed, Baber further teaches end effector (5500) comprising a tissue compensator (5510) that further comprises a layer of conductive elements (5512) that may apply a compressive force to the tissue (5518). The layer of conductive elements (5512) may be in communication with microprocessor (5520) (i.e., controller) in the instrument (i.e., controller configured to receive sensor signals from the shuttle sensor indicative of force applied by the sensing device to target tissue). (Paragraphs [0475], [0479]).
Baber even further teaches primary processor (2006) (controller) configured to transmit control signals to display a visual representation of the sensed tissue property. (Paragraphs [0239] and [0300]). 
Regarding claim 26, as previously discussed, Baber teaches that microcontroller (1500) is in signal communication with Hall effect sensor (i.e., trip sensor) (i.e., controller configured to receive sensor signals from a trip sensor, which is operatively coupled to the shuttle and the first drive shaft). Baber further teaches that in some embodiments, one or more the sensors may adjust a closure and/or clamping operation based on load and/or tissue type. In some embodiments, multiple stage compression sensors allow the surgical instrument (10) to stop closure at a predetermined load and/or a predetermined displacement (i.e., determine that target tissue is compressed with a predetermined force based on the sensor signal received from the trip sensor; and transmit control signals to cause the shuttle to remain at a first position in response to determining that target tissue is compressed with a predetermined force). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baber in view of Shelton (U.S. Patent No. 2008/0029577).
Regarding claim 9, Baber, as previously discussed, the shaft assembly (200) includes a spine (210) configured to slidably support a firing member (220) (i.e., piston assembly) and to slidably support a proximal articulation driver (230). (Paragraph [0203]). 
However Baber does not teach a piston assembly comprising “an inner piston coupled to the first drive shaft; an outer piston enclosing at least a portion of the inner piston; and a piston spring interposed between the inner piston and the outer piston”. 
Shelton, in the same field of endeavor, teaches a surgical instrument for use in connection with a pneumatically powered tool for clamping tissue having a firing mechanism operably supported therein that is movable between an unactuated position and an actuated position. (Abstract). As shown in Figure 13, Shelton illustrates an embodiment with drive member (500) comprising a piston assembly (800) defined by a first piston head (828) (i.e., inner piston) and a second piston head (830) (i.e., outer piston).
A second cylinder housing (820), which comprises the second piston head (830) (i.e., outer piston) is slidably received in the first cylinder housing (810) and has a second closed proximal end (822) that has a first piston head (828) formed thereon (i.e., an outer piston enclosing at least a portion of the inner piston). Furthermore, a first retraction spring (850) (i.e., piston spring) is provided between the first piston head (828) and a first flange (817) formed on the distal end of the first cylinder housing (810) as shown in Figure 12 (i.e., a piston spring interposed between the inner piston and the outer piston). (Paragraph [0170]). 
As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baber to provide “an inner piston coupled to the first drive shaft; an outer piston enclosing at least a portion of the inner piston; and a piston spring interposed between the inner piston and the outer piston” of Shelton. Doing so provides a mechanism that serves to properly bias piston heads in a retracted position within their respective cylinder housings.  (Paragraph [0170]). 
Regarding claim 10, Baber (Figure 8) teaches that rotation of the nozzle (201) (i.e., rotation of first drive shaft in a first direction to compress target tissue) may be employed to operably engage and disengage the articulation drive system with the firing drive system (i.e., piston assembly) (Paragraph [0211]).
However Baber does not teach “the inner piston to advance distally to compress the piston spring.” Shelton (Figures 12 and 13) depicts that first piston head (828) (i.e., inner piston) advances distally when moved from a first closed end (812) to a second proximal end (822) and would cause first retraction spring (850) (i.e., piston spring) to compress. (Paragraphs [0170], [0177]). 
As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baber to provide an “inner piston to advance distally to compress the piston spring” of Shelton. Doing so provides a biasing mechanism that allows the piston assembly to move to a fully extended position to clamp tissue as pressurized gas flows from the first supply line (840) through the first supply port (813) into the first cylinder area (815) (Paragraphs [0172], [0177]).
Regarding claim 11, Shelton teaches (Figures 12 and 13) that compression of the retraction spring (850) (i.e., piston spring) would occur when the first piston head (828) (i.e., inner piston) advances distally when moved from a first closed end (812) to a second proximal end (822). As the inner piston advances distally, it may cause the second piston head (830) (i.e., outer piston) to also advance distally and compress target tissue when moved from a second proximal end (822) to a fully extended position, as shown in in Figure 13. 
Regarding claim 18, Baber teaches various tissue property sensing methods. (Paragraph [0426]). As previously discussed, the interchangeable shaft assembly (200) includes a closure shuttle (250) (i.e., shuttle) that is slidably supported within the chassis (240) such that it may be axially moved relative thereto (Paragraph [0204]). Referring to Figures 13-15, the closure shuttle (250) may be moved to an actuated position (i.e., advancing a shuttle having a clamp proximally toward a piston assembly). (Paragraph [0217]).
As previously discussed, Figure 98Α illustrates an embodiment of an end effector (5500) comprising a tissue compensator (5510) that further comprises a layer of conductive elements (5512) (i.e., shuttle sensor), to detect the amount, density, and/or location of tissue (5518) compressed by the anvil (5502) against the staple cartridge (5506). (Paragraph [0482]). When the anvil (5502) is in a closed position and thus is compressing tissue (5518) against staple cartridge (5506), the layer of conductive elements (5512) of the tissue compensator (5510) can capacitively couple with the conductors in staple cartridge (5506) (i.e., advancing a shuttle having a clamp proximally toward a piston assembly to compress target tissue against a sensor). (Paragraph [0480]).
Finally, Baber teaches a method in which sensor signals from the layer of conductive elements (5512) indicative of at least one tissue property, such as the amount, density, and/or location of tissue (5518) compressed by the anvil, are transmitted to a microprocessor (5500) (i.e., controller). (Paragraphs [0479]-[0480], [0482]).
However Baber does not teach “advancing an outer piston of the piston assembly distally to compress target tissue”.
Shelton, in the same field of endeavor, as previously discussed, teaches (Figures 12 and 13) means by which the second piston head (830) (i.e., outer piston) may advance distally and compress target tissue when moved from a second proximal end (822) to a fully extended position, as shown in in Figure 13.
As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baber to incorporate the teachings of Shelton and include a means for “advancing an outer piston of the piston assembly distally to compress target tissue”. Doing so enables a clinician to fully and properly sense the tissue.
Regarding claims 19 and 20, Baber teaches 	that in some embodiments, one or more of the sensors may be used to affect surgical device performance and one or more control parameters of a surgical device may be adjusted by at least one sensor output. For example, in some embodiments, one or more the sensors may adjust a closure and/or clamping operation based on load and/or tissue type. In some embodiments, multiple stage compression sensors allow the surgical instrument (10) to stop closure (via shuttle when moved to an actuated position) at a predetermined load and/or a predetermined displacement (i.e., advancing the shuttle includes advancing the shuttle to a first position when a predetermined force is applied by the shuttle to target tissue; receiving sensor signals from a trip sensor indicating that a predetermined amount of force is exerted on target tissue; and stopping proximal advancement of the shuttle in response to receiving the sensor signals from the trip sensor while the predetermined amount of force is exerted on target tissue). The control circuit (2000) may apply one or more predetermined algorithms to apply varying compression to a tissue section to determine a tissue type, for example, based on a tissue response. The algorithms may be varied based on closure rate and/or predetermined tissue parameters. In some embodiments, one or more sensors are configured to detect a tissue property and one or more sensors are configured to detect a device property and/or configuration parameter. (Paragraph [0336]). 







Allowable Subject Matter
Claims 21-23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Claim 21 would be allowable for disclosing a means for advancing the outer piston a first distance.  
Baber teaches a shaft assembly 200 configured to slidably support a firing member 220 (i.e., piston assembly), however, as noted with respect to claim 9, Baber fails to teach an outer piston, and therefore fails to teach the means for advancing the outer piston a first distance.  
Shelton, as discussed with regards to claim 9 above, teaches a second piston head 830 (outer piston), however, it fails to teach the means for advancing the outer piston a first distance.
Claim 22 would be allowable since it discloses the step of determining a position of the outer piston; and calculating a first distance based on the position of the outer piston, which the prior art does not teach or suggest.
Baber teaches a shaft assembly 200 configured to slidably support a firing member 220 (i.e., piston assembly), however, as noted with respect to claim 9, Baber fails to teach an outer piston, and therefore fails to teach the steps of determining a position of the outer piston and calculating a first distance based on the position of the outer piston.
Shelton, as discussed with regards to claim 9 above, teaches a second piston head 830 (outer piston), however, it fails to teach the steps of determining a position of the outer piston; and calculating a first distance based on the position of the outer piston.
Claim 23 would be allowable because it is dependent on claim 22.
Claim 27 would be allowable for disclosing a system in which the controller is further configured to: receive sensor signals from an encoder disposed about the second drive shaft; calculate a distance to advance the piston assembly distally to compress target tissue; and transmit control signals to cause the piston assembly to advance distally based on the calculated distance.
As noted with claim 15, Baber teaches a controller configured to receive sensor signals from an encoder disposed about the second drive shaft, (Paragraph [0241]), however, Baber fails to teach a “controller configured to calculate a distance to advance the piston assembly distally to compress target tissue; and transmit control signals to cause the piston assembly to advance distally based on the calculated distance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng, can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        5/26/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791